Citation Nr: 1409287	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records.  No additional records were received.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

A chronic left ankle disorder was not present in service, arthritis of the left ankle was not present within one year after the Veteran's discharge from service, and no currently present left ankle disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the left ankle during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a February 2010 letter sent prior to the initial adjudication of the claim in June 2010.

The record also reflects that service treatment records and service personnel records were obtained.  The Veteran and his representative submitted multiple written statements discussing his contentions, and the Veteran provided testimony during the December 2011 Board videoconference hearing.  During his hearing, the Veteran asserted that he had received treatment for left ankle fractures from private facilities in 1975 and 1984.  As noted above, the record was held open for a period of 60 days to afford the Veteran an opportunity to submit the identified private treatment records instead of further delaying the case by authorizing VA to obtain those identified records.  Unfortunately, no private treatment records were received.

The Board acknowledges that a VA medical examination was not provided and a VA medical opinion was not obtained in response to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the service treatment records document left foot problems but do not show that the Veteran was found to have a left ankle disorder.  In addition, they show that his left ankle was found to be normal on the examination for separation from service.  There is no evidence of a post-service left ankle disorder other than the Veteran's statements, and there is no competent evidence linking any current left ankle disorder to service.  Therefore, the Board has determined that the medical evidence of record is sufficient to decide the claim and that VA has no obligation to provide an examination or obtain an opinion in response to this claim. 

Neither the Veteran nor his representative has identified any additional outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In multiple written statements of record, the Veteran has asserted that he has a current left ankle disorder related to an in-service injury.  In his February 2010 claim, the Veteran asserted that his left ankle pain began in 1971 when he sustained a fracture of the ankle.  He later clarified that he had just assumed he fractured his ankle because he was put in a cast for eight weeks.  He reported that his ankle has been weak since his in-service injury in 1972. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Radio Mechanic.  Service treatment records show that the Veteran was treated for pes planus in January 1972.  Additional treatment notes dated in January 1972 reflect a provisional diagnosis of left foot contusion.  The Veteran was noted to demonstrate crutch walking with PWB (partial weight bearing) of the left lower extremity.  The Veteran was placed on a physical profile for contusion of arch of left foot in January 1972.  In February 1972, the Veteran complained of pain through the mid dorsal area, especially the arch.  X-rays of the left foot were noted to be negative.  In another February 1972 health record, the examiner listed an impression of ligamentous strain.  The Veteran was placed on a physical profile for sprain of the left foot in February 1972.  In July 1972, the Veteran was noted to have a questionable sprain of the left foot and given an ace wrap.  A July 1972 X-ray study of the left foot and left ankle was negative.  The Veteran's feet and lower extremities were found to be normal on clinical evaluation in connection with the March 1974 service exit examination.  The examiner indicated that the Veteran had no significant past medical history.  On a March 1974 Report of Medical History, the Veteran reported a history of swollen or painful joints as well as bone, joint or other deformity.    

During his December 2011 Board hearing, the Veteran asserted that he was injured during service when he was "stepped on" during the start of an Airborne training drill while running down some stairs.  He testified that he was put in a cast and on crutches for eight weeks with his ankle being weak, tender, and unstable after the cast was removed.  It was indicated that he was not offered rehabilitation and did not finish Airborne training.  However, he reported that he finished his period of active duty, did not participate in physical training, and did not visit sick call again during service.  The Veteran asserted that he fractured his left ankle after service in 1975 and in 1984, receiving private treatment at two facilities.  He contended that his left ankle was weakened during service and had been unstable since his in-service injury.   

Based on a thorough review of the evidence discussed above, the Board finds that the evidence fails to support a finding that a left ankle disorder has been present during the period of this appeal.

While it is undisputed that the Veteran received treatment for a left foot injury during service, evidence of record does not demonstrate that the Veteran had a chronic left ankle disorder during service or has any currently diagnosed disorder of the left ankle.  There is simply no evidence establishing a separate and distinct disability of the left ankle since he filed his claim for entitlement to service connection in February 2010.  The Board is well aware of the fact that the Veteran has complained of having pain, instability, and limitation of function of the left ankle since service.  However, the fact of the matter is that his left ankle was found to be normal on the examination for discharge, there is no corroborating evidence of any post-service left ankle symptoms, and there is no medical evidence showing that he has had any left ankle disorder during the period of this claim, or suggesting that any current left ankle disorder is related to service.  Moreover, during the December 2011 hearing, the Veteran specifically reported that he had not sought treatment for his left ankle since 1984.  Indeed, the record was held open for the express purpose of the giving the Veteran an opportunity to submit evidence of a diagnosed disability of the left ankle.  He has yet to provide such evidence.  Therefore, the Board must conclude that any left ankle disorder present in service resolved prior to separation, that arthritis of the left ankle was not present within one year of the Veteran's discharge from service, and that any left ankle disorder present during the period of the claim is unrelated to service.  

Accordingly, service connection is not warranted for the claimed left ankle disorder.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


